Citation Nr: 0313472	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  99-17 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increase in a 20 percent rating for a 
right knee disability.

2.  Entitlement to an increase in a 20 percent rating for a 
right elbow disability.

3.  Entitlement to an increase in a 70 percent rating for a 
right hip disability. 

4.  Entitlement to an increase in a 10 percent rating for a 
right wrist disability.

5.  Entitlement to an increase in a 10 percent rating for a 
left wrist disability.

6.  Entitlement to service connection for a right hand 
condition.

7.  Entitlement to service connection for a left hand 
condition.

8.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or by reason of 
being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to April 
1967.  He was declared to be incompetent for VA benefits 
purposes, and his wife acted as his fiduciary in matters 
before the VA.  This matter came before the Board of 
Veterans' Appeals (Board) partly from a January 1999 RO 
decision that denied an increase in a 10 percent rating for a 
right knee condition, denied an increase in a 20 percent 
rating for a right elbow condition, denied an increase in a 
30 percent rating for a right hip condition, denied service 
connection for right and left hand conditions, and denied SMC 
based on the need for regular aid and attendance or by reason 
of being housebound.  The Board remanded the case in November 
2001.  In October 2002, the RO increased the rating for a 
right hip disability to 70 percent, increased the rating for 
a right knee disability to 20 percent, increased the rating 
for a right wrist disability to 10 percent, and increased the 
rating for a left wrist disability to 10 percent.  


FINDINGS OF FACT

In June 2003, prior to the Board issuing a decision in the 
appeal of the veteran's compensation claims, the Board was 
notified by the VA RO that the veteran died in April 2003.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claims.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).






ORDER

The appeal is dismissed.


	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



